           Case 1:20-cv-00757-NONE-SKO Document 3-1 Filed 05/29/20 Page 1 of 4
 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11 KATHRYN ROHRER ,                                          NO. 1:20−CV−00757−NONE−SKO

12                              Plaintiff(s),
                                                             STANDING ORDER
13                         v.

14 PHENOS COLLECTIVE, INC. ,

15                              Defendant(s).
                                                     /
16

17                                              I. LAW AND MOTION

18 A.       Calendar

19          Civil motions may be set any Monday through Thursday, commencing at 9:30 a.m. in Courtroom

20 4, located on the seventh floor. It is not necessary to clear a date prior to scheduling a civil motion.

21 However, so long as the "Standing Order in Light of Judicial Emergency in the Eastern District of

22 California" is in effect, civil motions will be deemed submitted on the record and the briefs pursuant to

23 Local Rule 230(g). This means that the date chosen for hearing will serve only to set the deadlines for

24 opposition and reply briefs pursuant to Local Rule 230(c)−(d). In the rare case in which the court deems

25 a hearing is needed on a civil motion, the court will re−set the hearing by minute order as its calendar

26 permits. The parties are required to comply with Local Rule 230 and all other applicable rules and notice

27 requirements with respect to motions.

28 /////


                                                         1
           Case 1:20-cv-00757-NONE-SKO Document 3-1 Filed 05/29/20 Page 2 of 4
 1 A.       Briefing

 2          Unless prior leave of Court is obtained, all moving and opposition briefs or legal memoranda in

 3 civil cases shall not exceed 25 pages. Reply briefs filed by moving parties shall not exceed 10 pages.

 4 Only for good cause shown will the court grant an application to extend these page limitations. Briefs

 5 that exceed the page limitations or are sought to be filed without leave of court may not be considered.

 6 Finally, no supplemental briefs shall be filed without prior leave of court.1

 7                                  II. MEET AND CONFER REQUIREMENT

 8          Prior to filing a motion in a case in which the parties are represented by counsel, counsel shall

 9 engage in a pre−filing meet and confer to discuss thoroughly the substance of the contemplated motion

10 and any potential resolution. Counsel should resolve minor procedural or other non−substantive matters

11 during the meet and confer process so that briefing on motions that proceed to hearing are directed only

12 to those substantive issues requiring resolution by the court. A notice of motion shall contain a

13 certification by counsel filing the motion that meet and confer efforts have been exhausted,

14 with a very brief summary of meet and confer efforts.

15                                            III. COURTESY COPIES

16          Counsel are ordered to deliver to the Clerk’s Office clearly marked courtesy copies of all

17 electronically filed documents that exceed twenty−five (25) pages and conformed courtesy copies of all

18 manually filed documents. See Local Rule 133(f). The parties need not provide courtesy copies of

19 answers or shorter pleadings. The sender shall notify any delivery service that the signature of the

20 recipient is not required.

21                                            IV. PROPOSED ORDERS

22          Submission of proposed orders is not required for motions to dismiss or motions for summary

23 judgment, unless the court specifically orders otherwise. However, the parties are required to submit

24 proposed consent decrees and/or proposed findings of fact, where such documents are relevant. Where

25 required, proposed orders shall be submitted in compliance with Local Rule 137(b) and e−mailed in

26 Microsoft Word format to noneorders@caed.uscourts.gov.

27 /////

28          2Font must be in Times New Roman and no less than 12. Footnotes shall be in typeface no more
     more than one size smaller than text size.

                                                          2
         Case 1:20-cv-00757-NONE-SKO Document 3-1 Filed 05/29/20 Page 3 of 4
 1                                         V. EX PARTE APPLICATIONS

 2           Ex parte applications typically are not heard, but are taken under submission for decision on the

 3 papers by the court unless otherwise notified. The filer is required to contact the courtroom deputy and

 4 the opposing party prior to the filing of the ex parte application in order to advise that such request is

 5 being made. In addition, the document(s) must indicate whether or not an opposition will be filed. The

 6 filer shall include an affidavit indicating a satisfactory explanation for the following: (1) the need for the

 7 issuance of such an order, (2) the inability of the filer to obtain a stipulation for the issuance of such an

 8 order from other counsel or parties in the action, and (3) why such request cannot be noticed on the

 9 court's motion calendar as provided by Local Rule 230.

10                                          VI. TROS AND INJUNCTIONS

11           Parties seeking emergency or provisional relief shall comply with Federal Rule of Civil Procedure

12 65 and Local Rule 230. The court typically will not rule on any application for such relief for at least

13 twenty−four (24) hours after the party subject to the requested order has been served; such party may

14 file opposing or responding papers in the interim. The parties shall lodge a courtesy copy with chambers

15 of all papers relating to proposed TROs and injunctions, conformed to reflect that they have been filed.

16                                  VII. SEALING AND PROTECTIVE ORDERS

17           No document will be sealed, nor shall a redacted document be filed, without the prior approval of

18 the court. All requests to seal or redact shall be governed by Local Rules 141 (sealing) and 140

19 (redaction); protective orders covering the discovery phase shall not govern the filing of sealed or

20 redacted documents on the public docket. The court will only consider requests to seal or redact filed by

21 the proponent of sealing or redaction. If a party plans to make a filing that includes material an opposing

22 party with sufficient notice in advance of filing to allow for the seeking of an order of sealing or

23 redaction from the court.

24                                    VIII. FINAL PRETRIAL CONFERENCES

25           The parties are required to submit a Joint Pretrial statement. That Joint Pretrial statement must be

26 filed seven days before the Final Pretrial Conference hearing date and be e−mailed as a Word document

27 to: noneorders@caed.uscourts.gov.

28   /////


                                                           3
        Case 1:20-cv-00757-NONE-SKO Document 3-1 Filed 05/29/20 Page 4 of 4
 1                                     IX. TELEPHONIC APPEARANCES

 2        Telephonic appearances are encouraged. If any party wishes to appear by telephone, that party

 3 should consult with the other parties to determine if others wish to appear by telephone. Then, one party

 4 shall e−mail imunoz@caed.uscourts.gov in order to notify the court. Thereafter, the parties shall arrange

 5 to conference with one another before initiating a single call to the Court at (559) 499−5680 prior to the

 6 noticed hearing time.

 7                                        X. NOTICE OF THIS ORDER

 8        Counsel for plaintiff shall immediately serve this order on all parties, including any new parties

 9 added to the action in the future, unless this case came to the court by noticed removal, in which case

10 defendant shall serve this order on all other parties.

11   DATED:      May 29, 2020

12
                                                      DALE A. DROZD
13                                                    U.S. DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        4
